Title: 1777 Feb. 16.
From: Adams, John
To: 


       Last Evening I supped with my Friends Dr. Rush and Mr. Sergeant at Mrs. Page’s over the Bridge. The two Coll. Lees, Dr. Witherspoon, Mr. Adams, Mr. Gerry, Dr. Brownson, made the Company. They have a Fashion in this Town of reversing the Picture of King G. 3d, in such Families as have it. One of these Topsy Turvy Kings was hung up in the Room, where we supped, and under it were written these Lines, by Mr. Throop, as we were told.
       
        Behold the Man who had it in his Power
        To make a Kingdom tremble and adore
        Intoxicate with Folly, See his Head
        Plac’d where the meanest of his Subjects tread
        Like Lucifer the giddy Tyrant fell
        He lifts his Heel to Heaven but points his Head to Hell.
       
      